ALLEN, J.
1. Under Section 4736 General Code, signers to a remonstrasce may withdraw their names before and up to the end of the thirty day period allowed for the filing of the remonstrance.
2. Under Section 10216, General Code, when the thirty day period provided for in Section 4736, General Code, expires upon a Sunday, signers of the remonstrance may withdraw their names therefrom upon the following Monday.
3. Section 10216, General Code, applies generally to all -acts required or permitted by law to be done and is not limited in its application to Part 3 of the General Code. (Kerr v. Kell, 60 Ohio St., 607, overruled.)
Judgment reversed.
Marshall, CJ., Day Kinkade, Robinson, Jones and Matthias, JJ., concur.)